DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
 
The Applicant has included newly added claim(s) 8-9.
The application has pending claim(s) 1-4 and 7-9.

Applicant’s arguments, see pages 5-7, filed 6/7/2022, with respect to claims 1-4 and 7-9 have been fully considered [in combination with the Examiner’s Amendment as discussed below] and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Armstrong (Reg. No. 42,266) on 7/11/2022.
The application has been amended as follows:
	For claim 7 on page 3 of Applicant’s Request for Continued Examination (RCE) filed 6/7/2022:
	1.  Please replace -- acquiring image data for each -- at line 4 with “acquiring image data, of an inside of a housing chamber in which a mechanical part is housed, for each”.
	2.  Please replace -- in oil based on -- at lines 7-8 with “in oil in the housing chamber based on”.

	For claim 9 on page 4 of Applicant’s Request for Continued Examination (RCE) filed 6/7/2022:
	1.  Please replace -- system according -- at line 1 with “method according”.







REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 7-9 (now renumbered as 1-7, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: a plurality of machine devices mounted on each of a plurality of pieces of working equipment, an image data acquisition unit associated with each of the plurality of machine devices mounted on each of the plurality of pieces of working equipment, which is part of a server which includes a computer system, configured to acquire image data of an inside of a housing chamber in which a mechanical part is housed.
Similarly, independent claim 7 (now renumbered as claim 6, for issue) respectively recites the limitations of: providing a plurality of machine devices mounted on each of a plurality of pieces of working equipment; acquiring image data, of an inside of a housing chamber in which a mechanical part is housed, for each of the plurality of machine devices mounted on each of the plurality of pieces of working equipment.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Ono et al (WO 2017/073734 – provided by Applicant in the Information Disclosure Statement IDS along with the corresponding English document US 2018/0245490 which is used hereinafter, as applied in previous Office Action) discloses monitoring the state of foreign matter and the end of life of the component of the construction machine.  However, Ono does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        July 11, 2022